561 So. 2d 685 (1990)
David J. PARRISH, Appellant,
v.
STATE of Florida, Appellee.
No. 88-3005.
District Court of Appeal of Florida, Fourth District.
May 23, 1990.
Rehearing Denied June 27, 1990.
Richard L. Jorandby, Public Defender, and Jeffrey L. Anderson, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Patricia G. Lampert, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
The state concedes, and we agree, that it was error for the trial court to enter judgments of conviction for both driving under the influence (Count I) and driving with an unlawful blood alcohol level (Count II). See State v. Rolle, 560 So. 2d 1154 (Fla. 1990). We find no other reversible error by the trial court. Accordingly, we reverse the conviction for Count II and remand with directions that such conviction be vacated, and affirm in all other respects.
ANSTEAD, GLICKSTEIN and POLEN, JJ., concur.